El Juez Asociado Se. Wolf,
emitió la opinión, del tribunal.
Én el Tribunal de Distrito de Mayagüez, el demandante Demetrio Gí-uasp, dedujo demanda contra la Sucesión de Luis Rosch, para el cobro de un crédito hipotecario: El escrito de demanda fue presentado en 16 de enero de 1905. En 20 de marzo de 1905, el demandado presénte una ex-cepción preyia, alegando que liabía otra demanda pen-diente entre las mismas partes y por la misma causa, ci-tando la sección 105 del Código de Enjuiciamiento Civil. En la excepción previa, se exponen lieclios que no apare-cen en la demanda, al efecto, que el mismo demandante ha-bía entablado otra demanda por la misma causa de acción; que liabía perdido ese pleito, y que había interpuesto re-curso de apelación ante el Tribunal Supremo. ■ El tribunal inferior desechó dicha excepción previa.
Los autos en el presente caso están muy mal prepara-dos. La anterior demanda y la sentencia dictada por el Tribunal en la misma, han sido elevadas á esta Corte sin nada que demuestre la forma en que han llegado á cons-tituir una parte de los autos.
El apelado, sin embargo, no ha comparecido ante este Tribunal, y puesto que puede llevarse la causa al Tribunal inferior para su resolución definitiva, y plantearse la misma cuestión, creemos conveniente observar que para que prevalezca semejante excepción previa, se exige por la sección 105, que el punto que motiva la queja, resulte del contenido de la demanda.
El recurso de apelación se ha interpuesto contra la pro-videncia del tribunal, desestimando la excepción previa, y no hay nada que demuestre que el demandado sostuvo sus derechos, ó que se declaró firme la excepción preyia. Así es que el recurso de apelación no parece hallarse en-tre los comprendidos en la sección 295 del Código de En-juiciamiento Civil.
*350Puede ser que el párrafo inicial de la sección 5a. no esté tan claro en la traducción castellana como debiera estar, pero las palabras “cuando resultase del contenido de aquélla’’(on the face thereof) eñ el ejemplar inglés, se re-fieren á la demanda; y esto es necesariamente así, cuando se tiene presente que el objeto de la excepción previa no es establecer hechos nuevos, sino que es el método del de-mandado para declarar que los -hechos expuestos en la demanda, no son suficientes, según la ley.
En el presente caso no había nada en el contenido de la demanda, que demostrase que había otra causa de ac-ción pendiente entre las mismas partes.
Como el presente recurso de apelación no parece ha-ber sido interpuesto contra una sentencia definitiva, debe desestimarse con las costas al apelante.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Eigueras y MacLeary.